Title: From George Washington to Robert Howe, 11 June 1781
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir
                            Head Quarters New Windsor June 11 1781
                        
                        I am this moment favored with yours of the same date together with the Report of the Board of Officers,
                            appointed to inspect Provisions.
                        If there are any Blunderbusses & Swivels, I have no objection that Capt. Pray should be furnished
                            with them, tho I think, that vigilance and attention, will be his surest protection against the Enemy.
                        I have to request that you will be pleased to attend at Head Quarters tomorrow Morning at ten OClock, and
                            that you will forward the enclosed Notes to the Genl Officers to whom they are severally addressed. With great regard
                            & esteem I am Dr Sr Your most Obed. Hbl. Servt

                    